Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second  Office Action on the Merits. Claims 1-15, 17-23 as amended 22 SEP. 2022, are pending and have been considered as follows:
Terminal Disclaimer
The terminal disclaimer filed on 22 SEP. 22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11072929 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 and 08/15/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-15, 17-23 rejected under 35 U.S.C. 103 as being unpatentable over Thiers et al. US 6772568 B2 (Thiers) in view of Schwitte et al. US 20060010820 A1 (Schwitte).
As per claim 1 Thiers teaches a panel ("panel" Cl. 1)
which, on one side edge of the panel, comprises a male coupling part (tongue 8, FIG. 12) and, on an opposite side edge of the panel, comprises a female coupling part (groove 9, FIG. 12), 
wherein the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) are configured such that two of such panels, by means of the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12), can be coupled (see arrows in FIG. 12) to each other in a plane and a coupled condition can be realized between the panels; 
wherein the male coupling part (tongue 8, FIG. 12) comprises a tongue (see FIG. 12; element 8 is recognized as a tongue) and the female coupling part (groove 9, FIG. 12) comprises a groove (see FIG. 12; area around 9 is recognized as a groove), 
wherein the tongue (see FIG. 12; element 8 is recognized as a tongue) and the groove (see FIG. 12; area around 9 is recognized as a groove), in the coupled condition, form a tongue (see FIG. 12; element 8 is recognized as a tongue)-and-groove connection (see "coupling means to mutually connect such panels 2" 8:55; this is exemplary), 
which realizes a mechanical locking (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as "mechanical locking" as broadly claimed) between the panels in a direction perpendicular to the plane of the panels (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as locking "in a direction perpendicular to the plane" because of the upward arrow proximate reference characters 10 and 33 as broadly claimed); 
wherein the groove (see FIG. 12; area around 9 is recognized as a groove) is bordered by a front lip (lower lip 11, FIG. 12) and a rear lip (upper lip 10, FIG. 12); 
wherein the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) each comprise a locking part (see FIG. 12), 
wherein the locking part of the male coupling part (tongue 8, FIG. 12) and the locking part of the female coupling part (groove 9, FIG. 12), in a coupled condition, realize a mechanical locking (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as "mechanical locking" as broadly claimed) between the panels in a direction in the plane of the panels and perpendicular to the side edges (see arrows, FIG. 12); 
wherein the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) are respectively defined at side edges of the panel; 
wherein the front lip (lower lip 11, FIG. 12) extends substantially parallel to the plane of the panels (see "substantially parallel" FIG. 12), and the rear lip (upper lip 10, FIG. 12) of the groove (see FIG. 12; area around 9 is recognized as a groove) extends substantially parallel to the front lip (lower lip 11, FIG. 12) with a distal end of the rear lip (upper lip 10, FIG. 12) extending parallel to the plane of the panels;
wherein a portion of the rear lip (upper lip 10, FIG. 12) which, oriented in a distal direction, extends beyond (see "extends beyond" the end of 11, FIG. 12) an open or free end of the front lip (lower lip 11, FIG. 12)
Thiers fails to explicitly disclose:
a wall or ceiling panel, 
wherein the panel forms a ceiling-high wall panel and/or has a length of at least 2400 mm; 
the extending portion of the rear lip is longer than a thickness of the panel.
Schwitte teaches the panels can be used for a wall, specifically:
a wall or ceiling panel ("Finally, such boards have a high load-bearing capacity, since similar laminate panels are used, for example, as floor-coverings, so that it is possible to use the boards as durable wall or ceiling panelling without further protective after-treatment. In particular, with appropriate fastening, loads of up to 50 kg can be fastened to the board according" [0032])
wherein the panel forms a ceiling-high wall panel and/or has a length of at least 2400 mm (see "their entire length of 260 cm" [0068]).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thiers by using the panels as "wall or ceiling panels" as taught by Schwitte in order to cover a wall.
Regarding the extending portion of the rear lip being "longer than a thickness of the panel", it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify the assembly of Thiers Schwitte by including the length of the extending portion of the rear lip to be any dimension —including longer than a thickness of the panel— as an obvious design choice in order to increase the overlapped area and promote a greater area of contact to form a stronger bond, and because changes in size/proportion do not constitute a patentable difference.

As per claim 2 Theirs in view of Schwitte teaches the limitation according to claim 1, and Thiers further discloses the locking part of the male coupling part (tongue 8, FIG. 12) is provided on the rear side of the tongue (see FIG. 12; element 8 is recognized as a tongue) and the locking part of the female coupling part (groove 9, FIG. 12) is provided on the front side of the rear lip (upper lip 10, FIG. 12). 

As per claim 3 Theirs in view of Schwitte teaches the limitation according to claim 1, wherein the panel shows one or more of the following characteristics: 
the rear lip (upper lip 10, FIG. 12) extends in distal direction beyond (compare lower lip 11, FIG. 12; note element 10 "extends beyond" as broadly claimed) an open or free end of the front lip (lower lip 11, FIG. 12); 
the active locking zone defined by the locking parts is situated partially or entirely beyond the open or free end of the front lip (lower lip 11, FIG. 12); 
the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) are configured such that they, in the coupled condition, fit into each other with pretension; 
the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) are realized entirely from the material of the panel and in one part therewith; 
the panel has a width-to-length ratio smaller than 1/20 and larger than 1/60; 
the panel has a water-resistant front and rear side; 
the panel has a melamine layer on the front and rear sides; 
the panel has a UV-hardened lacquer layer on the front and rear sides; 
the panel comprises a water-tight foil on the front and rear sides, selected from the group consisting PVC (Polyvinylchloride) foil, a PET (Polyethylene terephthalate) foil, and a PP (Polypropylene) foil. 

As per claim 4 Theirs in view of Schwitte teaches the limitation according to claim 1, and Thiers further discloses one of the side edges is configured such that an attachment element ("possibly glued" 1:27) can be provided thereon in order to secure the panel to a substructure.

As per claim 5 Theirs in view of Schwitte teaches the limitation according to claim 1, and Thiers further discloses the rear lip (upper lip 10, FIG. 12) is configured such that an attachment element ("possibly glued" 1:27) can be provided thereon. 

As per claim 6 Theirs in view of Schwitte teaches the limitation according to claim 5, and Thiers further discloses the front side of the rear lip  (upper lip 10, FIG. 12) is provided with a stop surface (bottom side of 10 engaging 8, FIG. 12). Schwitte further discloses the rear surface defined as a recess configured and dimensioned as a countersink (recess 27, FIG. 6) to receive a carrier surface of an attachment element adapted to be provided in the rear lip. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Theirs in view of Schwitte by including the recess as taught by Schwitte in order to enable a fastener to be inserted thereby improving the connection of the assembly to an underlying surface.

As per claim 7 Theirs in view of Schwitte teaches the limitation according to claim 6, and Thiers further discloses the stop surface (bottom side of 10 engaging 8, FIG. 12) shows one or more of the following characteristics: the stop surface (bottom side of 10 engaging 8, FIG. 12) is situated partially or entirely distal from an open or free end of the front lip (see 10 partially distal from open end 9, as broadly claimed, FIG. 12); the stop surface (bottom side of 10 engaging 8, FIG. 12) is situated at a distance different from zero from the active locking zone defined by the locking parts; the stop surface (bottom side of 10 engaging 8, FIG. 12), globally seen, is oriented parallel to the plane of the panel; the stop surface (bottom side of 10 engaging 8, FIG. 12), globally seen, is oriented inclined; and/or the stop surface (bottom side of 10 engaging 8, FIG. 12) is situated partially or entirely behind a level running parallel to the plane of the panel, defined by the foremost point of the locking part of the female coupling part (groove 9, FIG. 12), in particular the foremost point of the locking part on the front side of the rear lip (upper lip 10, FIG. 12). 

As per claim 8 Theirs in view of Schwitte teaches the limitation according to claim 6, and Thiers further discloses the stop surface (bottom side of 10 engaging 8, FIG. 12) is provided with a recess (recess 41, FIG. 12) for receiving the attachment element ("possibly glued" 1:27). 

As per claim 9-10 Theirs in view of Schwitte teaches the limitation according to claim 6 and Schwitte further discloses wherein the recess is a blind hole (see "recesses 27 which are capable of receiving all or, as in the case of the embodiments shown, most of the screw head" [0100]); and the recess is provided such that the attachment element can be provided countersunk (see FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Theirs in view of Schwitte by including the screw in a countersunk hole as taught by Schwitte in order to enable the panels to be more securely attached to the wall.

As per claim 11 Theirs in view of Schwitte teaches the limitation according to claim 6, and Thiers further discloses the recess (recess 41, FIG. 12) in the stop surface (bottom side of 10 engaging 8, FIG. 12) is situated partially or entirely distal (see 41 spaced —or "partially distal"— from 11, FIG. 12) from an open or free end of the front lip (lower lip 11, FIG. 12).

As per claim 12 Theirs in view of Schwitte teaches the limitation according to claim 6, and Thiers further discloses the rear side of the rear lip (upper lip 10, FIG. 12) behind or at the location of the stop surface (bottom side of 10 engaging 8, FIG. 12) is provided (see body of 2, located as claimed; this is recognized as capable of being used "for supporting" as broadly claimed) for supporting on a substructure. 

As per claim 13 Theirs in view of Schwitte teaches the limitation according to claim 1, and Thiers further discloses the panel is wood based (see " each panel comprises a fiberboard material selected from the group consisting of MDF and HDF" Cl. 7) and wherein the panel comprises a decorative layer provided at the front face of the panel. 

As per claim 14 Theirs in view of Schwitte teaches the limitation according to claim 1, and Thiers further discloses the panel comprises a material as a core (see "each panel comprises a fiberboard material selected from the group consisting of MDF and HDF" Cl. 7) which is based on a, whether or not filled, synthetic material (see "panels can also be made of other materials, for example merely synthetic material" 1:21; also "MDF and HDF" Cl. 7; these are recognized to be at least somewhat based on glue, which can be synthetic).

As per claim 15 Theirs teaches a wall or ceiling assembly comprising: 
a panel,
an attachment element ("possibly glued" 1:27) for securing the panel to a substructure;
wherein the panel, which, on one side edge of the panel, comprises a male (tongue 8, FIG. 12) coupling part and, on an opposite side edge of the panel, comprises a female coupling part (groove 9, FIG. 12), 
wherein the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) are configured such that two of such panels, by means of the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12), can be coupled to each other in a plane and a coupled condition can be realized between the panels (see arrows in FIG. 12); 
wherein the male coupling part (tongue 8, FIG. 12) comprises a tongue (see FIG. 12; element 8 is recognized as a tongue) and the female coupling part (groove 9, FIG. 12) comprises a groove (see FIG. 12; area around 9 is recognized as a groove),
wherein the tongue (see FIG. 12; element 8 is recognized as a tongue) and the groove (see FIG. 12; area around 9 is recognized as a groove), in the coupled condition, form a tongue (see FIG. 12; element 8 is recognized as a tongue)-and-groove (see FIG. 12; area around 9 is recognized as a groove) connection, which realizes a mechanical locking (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as "mechanical locking" as broadly claimed) between the panels in a direction perpendicular to the plane of the panels; 
wherein the groove (see FIG. 12; area around 9 is recognized as a groove) is bordered by a front lip (lower lip 11, FIG. 12) and a rear lip (upper lip 10, FIG. 12); 
wherein the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) each comprise a locking part, wherein the locking part of the male coupling part (tongue 8, FIG. 12) and the locking part of the female coupling part (groove 9, FIG. 12), in a coupled condition, realize a mechanical locking (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as "mechanical locking" as broadly claimed) between the panels in a direction in the plane of the panels and perpendicular to the side edges;
wherein the male (tongue 8, FIG. 12) and female coupling parts (groove 9, FIG. 12) are respectively defined at side edges of the panel; 
wherein the front lip (lower lip 11, FIG. 12) extends substantially parallel (see "substantially parallel" FIG. 12) to the plane of the panels, and 
the rear lip (upper lip 10, FIG. 12) of the groove (see FIG. 12; area around 9 is recognized as a groove) extends substantially parallel to the front lip (lower lip 11, FIG. 12) with a distal end of the rear lip (upper lip 10, FIG. 12) extending parallel to the plane of the panels (see "substantially parallel" FIG. 12); 
wherein the front side of the rear lip (upper lip 10, FIG. 12) is provided with a stop surface (bottom side of 10 engaging 8, FIG. 12);
wherein a portion of the rear lip (upper lip 10, FIG. 12)  which, oriented in a distal direction, extends beyond (see "extends beyond" the end of 11, FIG. 12) an open or free end of the front lip (lower lip 11, FIG. 12)
Theirs fails to explicitly disclose:
wall or ceiling panel; and wherein the panel forms a ceiling-high wall panel  and/or has a length of at least 2400 mm; 
wherein the attachment element comprises a screw; 
a recess configured and dimensioned as a countersink to receive a carrier surface of the screw adapted to be provided in the rear lip for securing the panel to a substructure,
the extending portion of the rear lip is longer than a thickness of the panel.
Schwitte teaches the panels can be used for a wall, specifically:
a wall or ceiling panel ("Finally, such boards have a high load-bearing capacity, since similar laminate panels are used, for example, as floor-coverings, so that it is possible to use the boards as durable wall or ceiling panelling without further protective after-treatment. In particular, with appropriate fastening, loads of up to 50 kg can be fastened to the board according" [0032]);
wherein the panel forms a ceiling-high wall panel and/or has a length of at least 2400 mm (see "their entire length of 260 cm" [0068]);
wherein the attachment element comprises a screw (see "recesses 27 which are capable of receiving all or, as in the case of the embodiments shown, most of the screw head" [0100]); 
through the stop surface said screw can be provided in the rear lip for securing the panel to a substructure (see FIG. 7);
a recess configured and dimensioned as a countersink (see FIG. 7) to receive a carrier surface of the screw adapted to be provided in the rear lip for securing the panel to a substructure,
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thiers by using the panels as "wall or ceiling panels" as taught by Schwitte in order to cover a wall.
Regarding the extending portion of the rear lip being "longer than a thickness of the panel", it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify the assembly of Thiers Schwitte by including the length of the extending portion of the rear lip to be any dimension —including longer than a thickness of the panel— as an obvious design choice in order to increase the overlapped area and promote a greater area of contact to form a stronger bond, and because changes in size/proportion do not constitute a patentable difference.

As per claim 17 Theirs in view of Schwitte teaches the limitation according to claim 15, and Schwitte further discloses wherein the recess is a blind hole (see recess 27, FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Theirs in view of Schwitte by including the hole as taught by Schwitte in order to enable the panels to be more securely attached to the floor.

As per claim 18 Theirs in view of Schwitte teaches the limitation according to claim 15, and Schwitte further discloses the recess is provided such that the attachment element can be provided countersunk (see FIG. 7; this is capable of being provided countersunk). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Theirs in view of Schwitte by including the screw in a countersunk hole as taught by Schwitte in order to enable the panels to be more securely attached to the floor.

As per claim 19 Theirs in view of Schwitte teaches the limitation according to claim 15, and Theirs further discloses the recess (recess 41, FIG. 12) in the stop surface (bottom side of 10 engaging 8, FIG. 12) is situated partially or entirely distal from the open or free end of the front lip (lower lip 11, FIG. 12). 

As per claim 20 Theirs in view of Schwitte teaches the limitation according to claim 15, and Theirs further discloses the rear side of the rear lip (upper lip 10, FIG. 12) behind or at the location of the stop surface (bottom side of 10 engaging 8, FIG. 12) is provided (see body of 2, located as claimed; this is recognized as capable of being used "for supporting" as broadly claimed) for supporting on a substructure. 

As per claim 21 Theirs in view of Schwitte teaches the limitation according to claim 6, and Theirs further discloses the stop surface is located proximally from the locking part (see FIG. 12). 

As per claim 22 Theirs in view of Schwitte teaches the limitation according to claim 15, and Theirs further discloses the stop surface (bottom side of 10 engaging 8, FIG. 12) is located proximally from the locking part (see FIG. 12; note portion of surface at 42 is recognized as proximate the protrusion at 32). 

As per claim 23 Theirs in view of Schwitte teaches the limitation according to claim 1, and Theirs further discloses the male and female coupling parts are arranged for coupling by turning the male couple part into the female coupling part (see arrow at FIG. 13; this is recognized as at least some degree of "turning").


Response to Arguments
Applicant's arguments filed 22 SEP. 22 have been fully considered but they are not persuasive.
As per the argument (p. 12/16):
a portion of the rear lip, oriented in a distal direction, extends beyond an open or free end of the front lip and is longer than the thickness of the panel
the Examiner submits "the open or free end" is so broad as to encompass the area below the tongue. As shown in FIG. 12, at least a portion of the lip "10" extends beyond the area below the tongue.

As per the argument (p. 12/16):
yet falls short of explaining that a portion of the upper lip (10) extending from the free end (36) is longer than the thickness of the panel.
the Examiner submits "the thickness of the panel" can be any thickness and the length of the free end can be any dimension, selectable by a skilled artisan to provide any desired connection between the panels.

As per the argument (p. 12/16-13/16):
Schwitte explains in para. [68] Such panels require special edge profiling without disclosing details about the edge profiling. Schwitte indicates that a zipper-type joining is required to couple the panels. The question, therefore, lies in how one skilled in the art readily understands to adapt the panels of Thiers to have the length of Schwitte to achieve the zipper type joining, when Schwitte acknowledges the challenge in coupling such long panels.
the Examiner submits Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In this case, applicant has not pointed to claim language which is not met by the references. Thiers teaches panels and Schwitte teaches an obvious length. 
As per Applicant’s suppositions (p. 14/16) that “zipper type joining spoken of by Schwitte is not according to the manner required by the pending claims. Indeed, at least concerning claim 3. coupling arrangement may be a "turning type coupling with snap or click effect'” are not reflected in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/  

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635